Order entered September 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00631-CV

                IN THE INTEREST OF V.R.W. III, A CHILD

                       On Appeal from the County Court
                            Kaufman County, Texas
                       Trial Court Cause No. 110502-CC

                                     ORDER

      The reporter’s record in this appeal has not been filed because appellant has

not requested it. By letter dated August 25, 2022, we directed appellant to file,

within ten days, written verification of her request.     Although we cautioned

appellant that failure to comply could result in the appeal being submitted without

the reporter’s record, appellant has failed to comply. See TEX. R. APP. P. 37.3(c).

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.

      As the clerk’s record has been filed, we ORDER appellant to file her brief

no later than October 12, 2022.

                                            /s/    KEN MOLBERG
                                                   JUSTICE